DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application

This Office-Action acknowledges the Request for Continued Examination filed on 3/17/2022 and is a response to said Request.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a gaming machine that displays a base game, determine a game enhancement for the base game and cause to be displayed on each reel the reel symbol determined to be displayed on each reel and displaying an animation indicating the game enhancement will be provided, wherein the animation originates at a secondary display device.
	The limitation of “cause to be displayed, on the at least one primary display device, a base game; identify a number of reels of a plurality of reels displayed on the at least one primary display device that are selected for play of the base game; determine, for each reel, a reel symbol of a plurality of reel symbols to be displayed after a spin of each reel; determine a game enhancement to be applied to the base game; cause to be displayed on each reel, after a spin of the plurality of reels, the reel symbol determined to be displayed on each reel; cause to be displayed an animation originating at a secondary display device separate from the at least one primary display device, wherein the animation is controlled to be displayed at least in part on both of the secondary display device and the at least one primary display device to indicate that the game enhancement will be provided in the base game displayed on the at least one primary display device; and determine a game outcome based at least on the displayed reel symbols on each selected reel and the game enhancement”, is reasonably and broadly interpreted as being directed towards certain methods of organizing human activities but for the recitation of generic computer components.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	In this case, the limitations of listed above are viewed as being directed towards “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity”
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of a gaming machine that displays a base game, determine a game enhancement for the base game and cause to be displayed on each reel the reel symbol determined to be displayed on each reel and displaying an animation indicating the game enhancement will be provided, wherein the animation originates at a secondary display device on a computer. In this case, this is seen as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Such limitations are not indicative of integration into a practical application – see MPEP 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of primary display device, player input interface, electronic gaming machine, and a game controller for displaying a base game, determining a game enhancement for the base game and cause to be displayed on each reel the reel symbol determined to be displayed on each reel and displaying an animation indicating the game enhancement will be provided, wherein the animation originates at a secondary display device are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-20are not patent eligible.
	Claims 2-10, 12-20 do not remedy the deficiencies of claims 1 and 11, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-9, 11, 13-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US 20140235319 (Meyer) in view of Gagner et al., US 20100240455 (Gagner).
Regarding Claims 1, 11. Meyer discloses an electronic gaming machine (Fig 1) comprising: 
at least one primary display device (Fig 1, elem 7; para 69); 
a player input interface configured to receive player input from a player (Fig 1, elem 5; para 69, 74, 99); 
a game controller configured to execute instructions stored in a tangible, non-transitory, computer-readable medium (para 69, 71. Electronic gaming machines are programmed to run gaming instructions.), which, when executed by the game controller, cause the game controller to at least: 
cause to be displayed, on the at least one primary display device, a base game (para 70-71, 93-94. The slot game displayed is interpreted as a base game.); 
identify a number of reels of a plurality of reels displayed on the at least one primary display device that are selected for play of the base game (Fig 5-18; para 16, 35-40, 76, 80-87, 89. A special symbol “S” on a selected reel can identified in which predetermined symbols in symbol positions corresponding to the selected reel with special symbol “S” can be changed into another special symbol “X”. In this case, the reels identified that are selected are the reels have special symbol “S”. For example, when a special symbol “S” appears on one symbol position, a number of reels to the left or right of the special symbol can be changed special symbol “X”.); 
determine, for each reel, a reel symbol of a plurality of reel symbols to be displayed after a spin of each reel (Fig 5-18; para 16, 35-40, 76, 80-87, 89. A determination of reel symbols are made in order to determine which ones have special symbol “S” so that the corresponding symbols of corresponding reels can be changed into special symbol “X”)
determine a game enhancement to be applied to the base game (Abstract, Fig 5-18, para 13, 19, 36, 77, 79-87, 95, 98. An enhancement that can be made would be the special symbols “S” being changed into special symbol “X” which can be that of jackpots, wilds, scatter, and bonus trigger symbols.); 
cause to be displayed on each reel, after a spin of the plurality of reels, the reel symbol determined to be displayed on each reel (Fig 5-18; para 83. The figures depict how after a determination is made on what symbols to be changed into special symbol “X”, those determined symbols are changed into special symbol “X” in the form of various shapes.); 
determine a game outcome based at least on the displayed reel symbols on each selected reel and the game enhancement (para 77, 90, 95).  
Meyer failed to disclose causing to be displayed an animation originating at a secondary display device separate from the at least one primary display device, wherein the animation is controlled to be displayed at least in part on both of the secondary display device and the at least one primary display device to indicate that the game enhancement will be provided in the base game displayed on the at least one primary display device.
However, Gagner teaches of a wagering game (Fig 1, abstract) that teaches displaying an animation originating at a secondary display device separate from the at least one primary display device, wherein the animation is controlled to be displayed at least in part on both of the secondary display device and the at least one primary display device to indicate that the game enhancement will be provided in the base game displayed on the at least one primary display device (para 11, 44, 82, 93, 102, 112) because it can free up resources on a secondary device that is ideally suited to display an upcoming notification (para 93) and present content to players for drawing their attention to such content (para 42). To further elaborate on the Examiner’s interpretation, Gagner is interpreted as teaching secondary content in which secondary content can be in the form of animations (para 43, 82, 93) that can originate on a secondary display (para 92) that spreads to a primary display (para 93. Graphics that can spread from one display to another display is interpreted as an animation that can be displayed at least in part on both of the secondary display device and the at least one primary display device), wherein the primary display is used for a base game (para 20, 88) wherein such secondary content can be related to game enhancements (para 8, 44, 102. Content that can affect the wagering game is interpreted as a game enhancement that can be provided to the base game that is displayed in the primary display device.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Gagner’s teachings with Meyer because it can free up resources on a secondary device that is ideally suited to display an upcoming notification and present content to players for drawing their attention to such content as taught by Gagner.

Regarding Claims 3, 13. Meyer further discloses wherein the game enhancement includes selection of at least one reel different from the identified reels that are selected for play of the base game (Fig 5-18; para 89. The figure depicts how there are various reels that are different from the identified reel that had special symbol “S” that that are identified and selected to be changed into special symbol “X”.) 

Regarding Claims 4, 14. Meyer further discloses wherein at least one reel symbol of the plurality of reel symbols comprises a progressive jackpot symbol (para 77, 96-97).  

Regarding Claims 7, 17. Meyer further discloses wherein the plurality of reel symbols comprises reel symbols with values associated therewith (para 73. Playing card symbols are interpreted as having values. For example, playing cards such as jacks, queens, and kings have a value of 10 while the other playing cards have values that are associated with their respective numbering.)  

Regarding Claims 8, 18. Meyer further discloses wherein the reel symbols with values associated therewith comprise reel symbols each indicating the value associated therewith (para 73. Playing cards have indicated values associated with them. For example, 10 of clubs would have a value of 10.).  

Regarding Claims 9, 11. Meyer further discloses wherein execution of the instructions further cause the game controller to activate a bonus game based on the reel symbols displayed on selected reels (para 29-31, 73, 77. Bonus and feature games are interpreted as bonus games that can be triggered as a result of a base game.).  

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US 20140235319 (Meyer) in view of Gagner et al., US 20100240455 (Gagner) and in further view of Gauselmann, US 20050282607 (Gauselmann)
Regarding Claims 2, 12. Meyer and Gagner failed to disclose wherein the game enhancement is a multiplier to be applied to a value associated with at least one displayed reel symbol.  
	However, Gauselmann discloses of a slot-based system (Abstract, fig 3-6; para 4-5) in which special symbols that appear on a reel can be enhanced and changed into multipliers because it can change the game by changing the winning combinations and the payout schedule (para 32-34).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Gauselmann’s teachings with Meyer and Gagner because it can change the payout schedule for winning combinations as taught by Gauselmann. To further elaborate, since Meyer teaches that the changing of special symbols “S” into special symbol “X”, which can be that of wild, scatter, jackpot or trigger symbols (para 77) for enhancing the game, the incorporation of Gauselmann’s teachings in which the special symbol “S” of Meyer’s invention can also be changed into that of a multiplier because it can also enhance Meyer’s invention as taught by Gauselmann.

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US 20140235319 (Meyer) in view of Gagner et al., US 20100240455 (Gagner) and in further view of Gauselmann, US 20050055113 (Gauselmann)
Regarding Claims 5, 15. Meyer and Gagner failed to explicitly disclose wherein the game enhancement includes increasing a progressive jackpot associated with the progressive jackpot symbol.  
	While Meyer teaches that the enhanced symbols can be jackpot symbols (para 50, 77), Meyer failed to disclose increasing a progressive jackpot associated with the progressive jackpot symbol. 
	However, Gauselmann teaches how special symbols can be used to increase a progressive jackpot (Abstract, Fig 1-2; para 8, 13) because it can create added excitement and giving the player the feeling that he or she has invested in the gaming machine as well can make the player continue to play in order to get his or her investment back in the form of a jackpot win (para 25)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Gauselmann’s teachings with Gagner because it can create added excitement and giving the player the feeling that he or she has invested in the gaming machine as well can make the player continue to play in order to get his or her investment back in the form of a jackpot win as taught by Gauselmann.

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US 20140235319 (Meyer) in view of Gagner et al., US 20100240455 (Gagner) and in further view of Ang et al., US 20180130285 (Ang).
Regarding Claims 6, 16. Meyer and Gagner failed to disclose wherein at least one reel symbol of the plurality of reel symbols comprises a blank symbol with no value associated therewith.  
	However, Ang discloses of a reel-based wagering game (Abstract, Fig 1a; para 3-4) in which reels from the game can comprise a blank symbol with no value associated therewith (para 122-123, 126; Claim 3) because it would provide an improved game play and can provide new and exciting game play while simultaneously simplifying visible wins (para 24).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Ang’s teachings with Meyer and Ganger because it would provide an improved game play and can provide new and exciting game play while simultaneously simplifying visible wins as taught by Ang.

Claims 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US 20140235319 (Meyer) in view of Gagner et al., US 20100240455 (Gagner) and in further view of Jaffe et al., US 20100248811 (Jaffee)
Regarding Claims 10, 20. Meyer and Gagner failed to disclose wherein reel symbols displayed on selected reels in the base game are included on bonus game reels during play of the bonus game.
	However, Meyer teaches that special symbols during the base game can be enhanced into wild symbols (para 29-30, 77) in which bonus games can be triggered (para 31).
	Furthermore, Jaffe teaches that when it comes to symbol-based slot games (Abstract. Fig 1a; para 21) wherein players can play a basic game that can trigger a bonus game (para 27) wherein wild symbols can be held for the entirety of game play (para 56) because such a feature is entertaining and can attract players to the gaming machine and increase profitability to the operator (para 3).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Jaffe’s teachings wherein wild symbols can be held for the entirety of game play because such a feature is entertaining and can attract players to the gaming machine and increase profitability to the operator as taught by Jaffe.
	To further elaborate, since Meyer teaches of special symbols that can be enhanced into wild symbols during base game play in which bonus games can be triggered, the teachings of Jaffe would mean that the wild symbol of Meyer’s invention can actually be held for bonus games as well as it would provide more excitement as taught by Jaffe.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 with regard to “No combination of Meyer, Shaik, and Gilmore describes or suggests the recitations of Claim 1 because no combination of Meyer, Shaik, and Gilmore describes or suggests an animation originating at a secondary display device wherein the animation is controlled to be displayed at least in part on both of the secondary display device and at least one primary display device to indicate that the game enhancement will be provided in the base game displayed on the at least one primary display device, as recited in Claim 1” and “Gauselmann does not cure the deficiencies of Meyer, Shaik, and Gilmore with respect to Claim 1. More specifically, Gauselmann does not describe or suggest an animation originating at a secondary display device wherein the animation is controlled to be displayed at least in part on both of the secondary display device and at least one primary display device to indicate that the game enhancement will be provided in the base game displayed on the at least one primary display device, as recited in Claim 1. Accordingly, Claim 1 is patentable over Meyer, Shaik, Gilmore, and Gauselmann” and “Ang does not cure the deficiencies of Meyer, Shaik, and Gilmore with respect to Claim 1. More specifically, Ang does not describe or suggest an animation originating at a secondary display device wherein the animation is controlled to be displayed at least in part on both of the secondary display device and at least one primary display device to indicate that the game enhancement will be provided in the base game displayed on the at least one primary display device, as recited in Claim 1. Accordingly, Claim 1 is patentable over Meyer, Shaik, Gilmore, and Ang” have been considered but are moot because has been applied. In this case, a new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715